Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 14, 2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt et al(the article entitled “Development of Advanced Manufacturing Technologies for Low Cost Hydrogen Storage Vessels”) in view of Stedfeld (US 3293860) for the same reasons as expressed in paragraph 5 of the Office action dated August 19, 2021.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 4 further taken with Tingley (US 5648138) for the same reasons as expressed in paragraph 6 of the Office action dated August 19, 2021.
Allowable Subject Matter
Claims 6-8 and 22-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant is referred to paragraph 9 of the Office action dated August 19, 2021 for a discussion of the reason for allowance of these claims.
Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive.
The applicant argues initially that Leavitt et al is not analogous art and does not pertain to the same problem facing applicant and thus would not have been considered as useful prior art against the claimed invention. This is not persuasive. The reference to Leavitt et al is forming a pressure vessel where the pressure vessel was formed from fiber reinforced composite material and included a liner with the vessel. This is the same field of endeavor as that claimed by applicant. The statement “Leavitt, however, fails to disclose a method for manufacturing the storage vessel and thus, does not disclose the claimed combination for manufacturing reinforced vessels as recited in claim 1.” Is not understood. The reference to Leavitt clearly provided a manufacturing method for making a reinforced pressure vessel as previously described. While it is correct that the reference failed to teach one skilled in the art would have formed the polar caps therein via a filament winding operation (the reference employed automated fiber placement to lay fiber on a mandrel to render a polar cap) where two polar caps were formed simultaneously on a single mandrel and subsequently severed from the mandrel to render two polar caps in a single winding operation, the reference need not express such processing to nonetheless be relevant to the question of obviousness. One cannot show non-obviousness by attacking references individually where combinations have been made. The reference taught that one would have formed the polar end caps via an automated fiber placement operation whereby the polar caps so formed were fiber reinforced resin impregnated material which was then removed from the mandrel where fiber placement took place and disposed on a liner of what is to become the pressure vessel. After both polar caps were disposed on the liner, the reference taught that one would have filament wound over the assembled mandrel with the polar caps followed by curing of the resin. The processing taught by the reference to make the pressure vessel therein in Leavitt is well understood. The question to be answered is whether or not fiber reinforced polar end caps would have been manufactured via a filament winding operation wherein one severed the filament windings on the mandrel to manufacture two polar end caps with a single filament winding operation. 
The process of forming a subassembly (doily) which was disposed at the domed end of a fiber reinforced pressure vessel by filament winding upon a single mandrel and cutting the same in two to yield two subassemblies (polar caps) was known to those skilled in the art to provide a reinforcement for a polar end of a pressure vessel as expressed by Stedfeld. To one skilled in the art of pressure vessels, the reference to Stedfeld clearly expressed that supplemental reinforcement in the polar caps suitably was formed via a filament winding technique wherein after winding upon a suitably shaped mandrel one cut the resin impregnated filament wound reinforcement from the mandrel in half and used each half for the use as a reinforcement (doily) for a polar end of a pressure vessel. Not only would such processing have been viewed as an alternative processing for making the polar end caps in Leavitt et al, but the use of filament winding rather than fiber placement would have resulted in increased productivity by manufacturing two end caps with a single filament winding operation (rather than having to employ fiber placement twice to make two separate end caps as performed by Leavitt). While the doilies in Stedfeld may be used for reinforcing an opening or hole in a dome end of a pressure vessel, the reference to Leavitt clearly suggested that such secondary reinforcements of a similar nature would have been used as a polar cap (dome cap) for a pressure vessel. Given that nature of the fiber reinforced resin impregnated polar cap of Leavitt, and the desire to efficiently manufacture a pressure vessel, one certainly would have recognized the advantage of forming the polar cap via a winding operation on a double dome followed by cutting in order to achieve formation of two polar caps in a single operation (rather than use of automated fiber placement to form the polar cap) and not only would such have been viewed as a functional equivalent process to make the same but there was advantage to processing in this fashion. It should be understood that the reinforcing polar cap in Leavitt was positioned against the liner in the process prior to over winding the same to render a pressure vessel. The applicant’s argument that the doily of Stedfeld was not disposed against the liner is of little merit. Applicant also argues that the pressure vessel of the claims was limited to storage of natural gas or fracking gas or as a hydrogen fuel cell for an automobile and that one would not provide the same with ports as envisioned by Stedfeld. The claims are not commensurate with applicant’s arguments in this regard as the claims are not limited to the intended use of the pressure vessel in any way shape or form that would narrow the scope of the claims outside of the fiber reinforced pressure vessel art which clearly the references to Leavitt and Stedfeld relate to. 
With respect to claim 9, and the addition of the reference to Tingley, applicant essentially argues that the combination failed to teach formation of the polar caps and subsequent manufacture of a pressure vessel with the same as presented in claim 1 and therefore claim 9 is allowable. As noted above, this has not been found to be persuasive as it would have been obvious to those skilled in the art to form the polar caps via filament winding and subsequently apply the same to a liner and over wind the entire liner bearing the polar caps. 
No claims are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Youngkeit (US 4881998) taught the winding of two domes on a single mandrel followed by a severing step.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746